Order denying jury issue affirmed. This is an appeal by the contestants in the matter of the probate of the will of Jennie Louis, late of Boston, from an order of the Probate Court denying their motion to frame a jury issue respecting the undue influence of her husband, Israel Louis. Jennie and Israel were married in 1899 and had no children. Money which they had saved was deposited in their joint names in savings banks. In 1944 they executed mutual wills. Jennie left specific legacies to her four sisters, who are the contestants, and to their children and grandchildren. She left the residue of her estate to Israel and, if he should not survive her, to thirty-one different charities. Israel's will contained a similar residuary clause. Expected evidence of the contestants was to the effect that Israel was penurious and ill tempered, that Jennie was afraid of him and was dissatisfied with her will. The evidence does not permit an inference beyond that of such persuasion by Israel as a husband may lawfully employ. See Aldrich v. Aldrich, 215 Mass. 164, 168; Kahalley v. Kahalley, 248 Ala. 624; Boland v. Aycock, 191 Ga. 327; Henderson v. Jackson, 138 Iowa, 326. That it amounted to coercion or in fact overcame her own volition is a matter of conjecture. See Neill v. Brackett, 234 Mass. 367, 370;